Citation Nr: 1126725	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  05-41 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for residuals of an anthrax vaccine.

3. Entitlement to an initial compensable rating for residuals of traumatic neuropraxia of the right mandible.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1983 to June 2004.

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in June 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal, in a rating decision in December 2009, the RO granted service connection for disabilities of the cervical spine, the right shoulder and the right hip and the claims are no longer in appellate status.  

On the claim for increase for residuals of traumatic neuropraxia of the right mandible, while the VA examiner did not specifically comment on whether the left lateral excursion was due to the service-connected traumatic neuropraxia of the right mandible, as requested by the Board's remand in June 2009, the examiner did provide the pertinent findings to rate the disability and the Board finds that there has been substantial compliance with its remand directives and no action to pursue further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

There has not been substantial compliance with the remand directive regarding the claim of service connection for bronchitis.  On the claim of service connection for residuals of an anthrax vaccine, the Veteran submitted additional argument and he asked that the additional evidence obtained by the Board be initially considered b y the RO. Therefore, the claims of service connection for bronchitis and residuals of an anthrax vaccine are REMANDED to the RO via the Appeals Management Center in Washington, DC.






FINDING OF FACT

Residuals of traumatic neuropraxia of the right mandible are manifested by pain without findings of incomplete moderate paralysis; inter-incisal range of temporomandibular articulation is greater than 31 to 41 millimeters (mm) and overall range of lateral excursion is greater than 0 to 4 mm.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of traumatic neuropraxia of the right mandible have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1; 4.7; 4.124a, Diagnostic Codes 8205, 8207; 4.150, Diagnostic Code 9905.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In January 2004, the RO provided pre-adjudication VCAA notice on the underlying claim of service connection for residuals of traumatic neuropraxia of the right mandible.  Where, as here, the claim of service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in January 2004, in June 2004, in July 2005, and in September 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate, as the reports provide sufficient detail to rate the service-connected disability. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


The service-connected residuals of traumatic neuropraxia of the right mandible have been rated under Diagnostic Codes 8207 (paralysis of the seventh (facial) cranial nerve) and 9905 (limited motion of the temporomandibular joint). 

Under Diagnostic Code 8207, complete paralysis of the seventh (facial) cranial nerve is rated 30 percent.  Severe incomplete paralysis is rated 20 percent, and  moderate incomplete paralysis is rated 10 percent.  A Note to Diagnostic Code 8207 provides that ratings are dependent upon relative loss of innervation of facial muscles.

As the evidence also shows involvement of the fifth cranial nerve, Diagnostic Code 8205 also is applicable.  Under Diagnostic Code 8205 (paralysis of the fifth (trigeminal) cranial nerve, the criterion for a 50 percent evaluation is complete paralysis of the trigeminal nerve.  The criterion for a 30 percent is severe incomplete paralysis of the trigeminal nerve.  The criterion of a10 percent evaluation is moderate incomplete paralysis of the trigeminal nerve.  A Note to Code 8205 provides that the ratings are dependent upon relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a.

The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes that "moderate" is generally defined as "having average or less than average quality"  "Severe" is generally defined as" of a great degree: serious."  Merriam-Webster's Collegiate Dictionary, 11th Ed. 798, 1140 (2003). 

Diagnostic Code 9905 provides ratings for limited motion of the temporomandibular joint.  The criterion for a 10 percent rating is inter-incisal range of motiom from 31 to 40 mm.  The criterion for a 10 percent rating for limitation of lateral excursion is 0 to 4 mm. 





Evidence

The service dental records show surgical removal of teeth #1 and #32.  The Veteran subsequently complained of pain near the right mandible.  In January 2004, the assessment included inflammation of the right V2 nerve and neuropraxia injury of the V3 right inferior alveolar nerve.

On VA examination in January 2004, while the Veteran was in service, neurological evaluation showed motor and sensory examination was within normal limits.  

On VA examination in June 2004, the Veteran complained of sharp shooting pain along the jaw line.  Physical examination showed that the temporomandibular joint (TMJ) was normal.  The inter-incisal opening was 45.5 mm. and the right lateral excursion was 6 mm and theh left lateral excursion was 1.2 mm.  

In statements in September 2004 and in December 2005, the Veteran stated that he had pain with numbing or paralysis on the right side of the facial area.  

In June 2005, VA dental records show that the examination was negative for TMJ symptoms but there was tenderness in the muscles of mastication on the right side.  

On VA dental examination in July 2005, the Veteran complained of severe pain.  Physical examination showed no functional impairment due to loss of motion.  The right internal and external pterygoid muscles were tender to palpation.  There was no limitation of interincisal range of motion.  The interincisal opening was approximately 45 mm.  Lateral excursive was to 6 mm on the right and 2 mm on the left.  

On VA general examination in September 2009, the VA examiner indicated there was no history of paralysis, paresthesias, however the Veteran's complaints of numbness and tingling on the right side of the face and mandible since 2002 were noted.

On VA dental examination in September 2009, the Veteran complained of spontaneous episodes of shooting pain along the right side of the face from the lower jaw to the temple area.  Mandibular range of motion was within normal limit with slight deviation to the right upon initial opening but then returned to the midline.  The left lateral excursion was about 10 mm while the right lateral excursion was about 5 mm.  The Veteran denied numbness and tingling.  The examiner indicated that there was both gross sensory and gross motor functions of the nerves involved, however that did not preclude possible damage to the nerves.  

Analysis

The evidence shows that the Veteran has nerve damage and he consistently complained of pain, however a review of the medical records, including the VA examination reports in January 2004, in June 2004, in July 2005 and in September 2009 does not demonstrate incomplete moderate paralysis.  In January 2004 neurological evaluation was normal.  In June 2004, the TMJ joint was evaluated as normal.  In June 2005, there were no TMJ symptoms.  In July 2005, there was no limitation found on interincisal range of motion and in September 2009 the examiner determined that there was both gross sensory and motor functions of the nerves.  While the evidence in a few instances has shown tender muscles, there is no motor or muscle loss, and there is no evident functional impairment due to a nerve damage.  The Board, therefore, finds that moderate incomplete paralysis is not present, and a 10 percent rating under either Diagnostic Code 8205 or 8207 is not warranted.  

As for a rating under Diagnostic Code 9905, the inter-incisal range was 45.5 in June 2004 and range of motion was evaluated as normal in July 2005 and in September 2009.  As the interincisal range of motion was not limited from 31 to 41 mm a compensable rating of 10 percent is not warranted.  As for lateral excursion, right lateral excursion was 6 mm in June 2004 and in July 2005, and 5 mm in September 2009.  On the basis of right lateral excursion, as 0 to 4 mm was not shown, a compensable rating of 10 percent under Diagnostic Code 9905 is not warranted.  

As for left lateral excursion, in June 2004 it was 1.2 mm, in July 2005 it was 2 mm and in September 2009 it was 10 mm.  As left lateral excursion is not to 4 mm or less, the criterion for a 10 percent rating under Code 9905 is not warranted.  

For these reasons, the preponderance of the evidence is against the claim for an initial compensable rating for residuals of traumatic neuropraxia of the right mandible and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, are adequate.  Consequently, referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).




ORDER

An initial compensable rating for residuals of traumatic neuropraxia of the right mandible is denied.


REMAND

On VA examination in September 2009, the examiner was of the opinion that it was less likely as not that bronchitis was caused by service as no chronic respiratory condition was established during service or within one year of discharge, noting that there was only a one time treatment of bronchitis during service.  However, service treatment records on multiple occasions show bronchitis.  More specifically in August 1987 bronchitis was noted.  In October 1991, the Veteran was treated for pneumonia, the assessment was pneumonia and bronchitis.  In January 1992 and in July 1994, the assessment was bronchitis.  In January 1997, the Veteran complained of a persistent cough, and the assessment was bronchitis unresolved.  In January 1997 bronchitis was noted.  In December 2003, the assessment included bronchitis.  Hence, the VA opinion is based on an inaccurate factual premise has no probative value.  Under these circumstances, another VA examination is needed. 

In February 2011, the Board obtained a VHA opinion on the claim of service connection for residuals of an anthrax vaccine.  In April 2011, the Veteran submitted argument regarding the VHA opinion and requested that the claim be remanded to the RO for initial consideration of the evidence .

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a different VA examiner than the one, who conducted the VA examination in September 2009.  




The VA examiner is asked to determine:

a).  Whether the Veteran currently has bronchitis, and, if so, 

b).  Whether the current bronchitis is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), related to the Veteran's in-service bronchitis in August 1987, October 1991, in January 1992, in July 1994, in January 1997, and in December 2003.  

The Veteran's file must be made available to the VA  examiner for review.  

2.  After the development has been completed, adjudicate the claims of service connection for bronchitis and for residuals of an anthrax vaccine.  If any benefit sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


